Title: From John Adams to John Marshall, 4 February 1801
From: Adams, John
To: Marshall, John



Dear Sir
Washington Feb. 4. 1801

I have this moment received your Letter of this morning and am happy in your acceptance of the office of Chief Justice.
The Circumstances however of the times render it necessary that I should request and Authorise you, as I do by this Letter, to continue to discharge all the Duties of Secretary of State, untill ulteriour Arrangements can be made. With great Esteem, I have the / Honor to be, Sir your Sincere / Friend

John Adams